Citation Nr: 1530138	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for left lower extremity peripheral neuropathy, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to April 1972.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a November 2014 decision, the Board denied service connection for low back, right shoulder, and skin disorders, and an evaluation higher than 30 percent for coronary artery disease, and granted a total rating based upon individual unemployability due to service-connected disabilities.  At that time, the Board remanded the Veteran's claims for service connection for peripheral neuropathy of the bilateral lower extremities, including as due to exposure to Agent Orange, to the Agency of Original Jurisdiction (AOJ) for further development.

As discussed in the Introduction to the Board's November 2014 decision, the Veteran also appealed the RO's January 2012 denial of his claim for a rating higher than 50 percent for posttraumatic stress disorder (PTSD).  However, he attempted to appeal an October 2009 Board decision that granted a 50 percent rating for PTSD.  He submitted a December 2009 letter to the RO indicating his disagreement with the assigned rating.  The RO informed the Veteran and his attorney in December 2009 that he could not appeal a Board decision through the RO, and provided him with instructions on how to appeal to the United States Court of Appeals for Veterans Claims (court).  Given the Veteran's indicated intent to appeal the October 2009 Board decision, he must be given an opportunity to do so.  Thus, his statement was forwarded to the court for consideration as a notice of appeal (NOA).  See e.g., Bove v. Shinseki, 25 Vet. App. 136 (2011).  As such, the Board will continue to defer any action on the issue of a rating higher than 50 percent for PTSD.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2015, a VA examiner diagnosed the Veteran with peripheral neuropathy and neurogenic claudication, but later discussed the Veteran as having two separate problems: peripheral vascular disease and neurogenic claudication.  The VA examiner opined that the Veteran's "peripheral neuropathy" was less likely than not the result of the Veteran's service-connected PTSD, specifically his alcohol dependence; or exposure to herbicides.  The examiner's rationale for his opinion does not address the diagnosed peripheral neuropathy.  

The examiner noted that the Veteran had two major problems: calves that ached and cold toes and plantar feet.  The examiner stated that it was "clear" that the Veteran had peripheral vascular disease and had a history of smoking that was a major cause of peripheral vascular disease that affected the smallest vessels.  Thus, the Veteran's toe and feet symptoms.  

The examiner also stated that cause of the Veteran's aching calves was multifactorial.  He described symptoms of both spinal claudication and vascular claudication.  The Veteran also had symptoms of neurogenic (spinal) claudication.  The examiner stated that alcohol was not a significant risk factor for peripheral vascular disease.

An addendum opinion is needed from the examiner to clarify if the Veteran currently has peripheral neuropathy of the bilateral lower extremities related to his exposure to herbicides, or to service-connected disability, or to non-service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1. Ask the physician who conducted the March 2015 VA Peripheral Nerves Condition examination (or another similarly qualified physician) to review the Veteran's medical records and the examination report and address the following:

a. Does the Veteran have peripheral neuropathy of the left or right lower extremity (has peripheral neuropathy of the lower extremities been shown at any time since 2011)?

b. If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy is the result of his service-connected PTSD, specifically, his alcohol dependence?

c. Is it at least as likely as not that the Veteran's peripheral neuropathy is due to exposure to herbicides?

A clinical evaluation should be scheduled if deemed necessary by the examiner.

The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for lower extremity peripheral neuropathy symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the March 2015 VA examiner is unavailable, forward the claims folder to another similarly qualified examiner for an addendum opinion.  The need for further examination of the Veteran is left to the discretion of the examiner.

2. If any claim on appeal the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

